Exhibit 10.21

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

SAFECO CORPORATION

 

and

 

MICHAEL S. McGAVICK

 

Dated as of January 5, 2005



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”), dated as of
January 5, 2005 (“Effective Date”), is made between Safeco Corporation, a
Washington corporation (“Safeco”), and Michael S. McGavick (“Employee”);

 

Recitals

 

A. Safeco desires to provide for the continued services and employment of
Employee upon the terms and conditions stated in this Agreement; and

 

B. Employee desires to continue to perform services for Safeco upon the terms
and conditions stated in this Agreement.

 

Agreement

 

In consideration of the foregoing premises and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged,
Safeco and Employee agree as follows:

 

1. EMPLOYMENT

 

Employee has been and is currently employed as Safeco’s President and Chief
Executive Officer. Employee will have the authority, subject to Safeco’s
Articles of Incorporation and Bylaws, as may be granted from time to time by the
Board of Directors of Safeco. Employee will perform the duties and have the
responsibilities and authority assigned to the president in Safeco’s Bylaws, the
duties customarily performed by the chief executive officer of a corporation
which is, in all respects, similar to Safeco and such other duties as may be
assigned from time to time by the Board of Directors of Safeco, which relate to
the business of Safeco, its subsidiaries, or any business ventures in which
Safeco or its subsidiaries may participate.

 

2. ATTENTION AND EFFORT

 

Employee will devote all of his entire productive time, ability, attention and
effort to Safeco’s business and will skillfully serve its interests during the
term of this Agreement; provided, however, that Employee may devote reasonable
periods of time to (a) engaging in personal investment activities, (b) serving
on the Board of Directors of other corporations, if such service would not
otherwise be prohibited by Section 7 of this Agreement and is approved pursuant
to Safeco’s Policy on Outside Directorships, and (c) engaging in charitable or
community service activities, so long as none of the foregoing additional
activities materially interfere with Employee’s duties under this Agreement and
are approved or reported pursuant to Safeco’s Policy on Outside Directorships.

 

-1-



--------------------------------------------------------------------------------

3. COMPENSATION

 

During the term of this Agreement, Safeco agrees to pay or cause to be paid to
Employee, and Employee agrees to accept in exchange for the services rendered
hereunder by him, the following compensation:

 

3.1 Base Salary

 

Employee’s compensation shall consist, in part, of an annual base salary at a
rate of at least Eight Hundred Fifty Thousand Dollars ($850,000.00) before all
customary payroll deductions. Such annual base salary shall be paid in
substantially equal installments and at the same intervals as other officers of
Safeco are paid. This salary may be, but is not required to be, increased from
time-to-time, subject to and in accordance with the annual compensation review
procedures of Safeco’s Compensation Committee.

 

3.2 Bonus

 

Employee may also be entitled to receive, in addition to the base salary
described above, an annual bonus in an amount to be determined by the Board of
Directors of Safeco or under the Board’s delegated authority by the Compensation
Committee of the Board (the “Committee”), in its or their sole discretion.
Employee’s target bonus shall be equal to one hundred twenty per cent (120%) of
annual base salary, and his maximum bonus shall not exceed two hundred forty per
cent (240%) of annual base salary.

 

3.3 Equity Grants

 

Employee shall be entitled to participate in any future equity compensation
programs of the Company on the same basis as other executives; provided that
awards to Employee, if any, under such programs, will be made in the sole
discretion of the Committee.

 

3.4 Vesting and Exercisability

 

As an incentive to Employee to remain employed by the Company through December
31, 2008, each equity award granted to Employee after December 31, 2004 shall
include a December 31, 2008 vesting date in addition to any other vesting date
determined by the Committee and set forth in the individual award agreement. The
vesting schedule for each award shall provide that the number of shares that
vest on December 31, 2008 shall at least equal the number of shares that vest
after that date. In addition, any such stock options that are or become
exercisable as of Employee’s termination of employment after December 31, 2008,
shall remain exercisable for five years thereafter; provided, however, that no
stock option shall remain exercisable beyond its maximum stated term. Existing
awards shall not otherwise be modified.

 

-2-



--------------------------------------------------------------------------------

4. BENEFITS

 

4.1 Retirement and Savings Plans

 

During Employee’s employment with Safeco, Employee shall be entitled to
participate in all defined contribution plans and defined benefit plans or
plans, including excess benefit or supplemental retirement plans or agreements,
maintained by Safeco, as now or hereinafter in effect, that are applicable to
Safeco’s employees generally or to its executive officers, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans, programs and arrangements. Benefits payable under such plans shall
commence pursuant to the terms of such plans.

 

4.2 Other Benefit Programs

 

During Employee’s employment with Safeco, Employee will be entitled to
participate, subject to and in accordance with applicable eligibility
requirements, in all other employee benefit plans, programs and arrangements of
Safeco, as now or hereinafter in effect, that are applicable to Safeco’s
employees generally or to its executive officers, as the case may be, subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans, programs and arrangements, and subject to Section 4.1.

 

4.3 Housing Loan and Benefits

 

In connection with Employee’s relocation to Seattle in 2001 Safeco provided
Employee with a home purchase loan in an amount of $1,275,000. The principal
amount will be due at the earlier of fifteen (15) years from the date of the
loan or one (1) year after the termination of Employee’s employment with Safeco.
Nothing contained in this Agreement or otherwise shall amend this loan in any
manner.

 

4.4 Vacation and Other Leaves

 

Employee shall be entitled to paid vacation and other paid absences, whether for
holidays, illness, or any similar purposes, in accordance with policies
applicable generally to executive officers of Safeco; provided, however, that
Employee shall be entitled to at least twenty (20) days of paid vacation per
calendar year.

 

4.5 Air Transportation

 

When Employee requires air travel, Safeco shall provide Employee with the
fastest and most efficient form of air transport, whether through commercial or
private service. Costs of air transportation for Employee’s personal travel
shall be Employee’s personal responsibility. Costs of air transportation for
Employee’s business travel will be paid by Safeco.

 

-3-



--------------------------------------------------------------------------------

4.6 Expenses

 

Employee shall be entitled to receive reimbursement for all reasonable and
customary expenses incurred by him in performing services under this Agreement,
including all expenses of travel and accommodations while away from his
residence on business or at the request of and in the service of Safeco;
provided, however, that such expenses are incurred, accounted for and approved
in accordance with the policies and procedures established from time-to-time by
Safeco.

 

5. TERMINATION

 

Employment of Employee pursuant to this Agreement may be terminated as follows,
but in any case, the provisions of Section 7 hereof shall survive the
termination of this Agreement and the termination of Employee’s employment
hereunder:

 

5.1 By Safeco

 

With or without Cause (as defined below), Safeco may terminate the employment of
Employee at any time during the term of employment upon giving Notice of
Termination (as defined below).

 

5.2 By Employee

 

Employee may terminate his employment at any time, for any reason, upon giving
Notice of Termination.

 

5.3 Automatic Termination

 

This Agreement and Employee’s employment hereunder shall terminate automatically
upon the death or total disability of Employee. The term “total disability” as
used herein shall mean Employee’s inability to perform the duties set forth in
Section 1 hereof for a period of sixty (60) consecutive days or periods
aggregating one hundred five (105) calendar days in any 12-month period as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Employee’s control, unless Employee is granted a leave of absence by the
Board of Directors of Safeco. Employee and Safeco hereby acknowledge that
Employee’s ability to perform the duties specified in Section 1 is of the
essence of this Agreement. Termination hereunder shall be deemed to be effective
(a) at the end of the calendar month in which Employee’s death occurs or (b)
immediately upon a determination by the Board of Directors of Safeco of
Employee’s total disability, as defined herein.

 

5.4 Notice

 

The term “Notice of Termination” shall mean at least thirty (30) days’ written
notice of termination of Employee’s employment, during which period Employee’s
employment and performance of services will continue; provided, however, that
Safeco may, upon notice to Employee and without reducing Employee’s compensation
during such period, excuse Employee from any or all of his duties during such
period. The effective date of the termination of Employee’s employment hereunder
shall be the date on which such 30-day period expires.

 

-4-



--------------------------------------------------------------------------------

6. TERMINATION PAYMENTS

 

In the event of termination of the employment of Employee, all compensation and
benefits set forth in this Agreement shall terminate except as specifically
provided in this Section 6:

 

6.1 Termination by Safeco

 

If Safeco terminates Employee’s employment without Cause, Employee shall receive
(a) termination payments equal to one year’s annual base salary (at the annual
rate then in effect), and (b) any unpaid annual base salary that has accrued for
services already performed as of the date termination of Employee’s employment
becomes effective. If Employee is terminated by Safeco for Cause, Employee shall
not be entitled to receive any of the foregoing benefits, other than those set
forth in clause (b) above. Except as provided above, Employee’s rights upon
termination of employment will be governed by Safeco’s standard policy and
practice, or as determined by the Board of Directors or a committee thereof. The
termination payments under clause (a) above are payable contingent upon
Employee’s resignation from Safeco’s Board of Directors and execution of a
waiver and release of claims arising out of his employment and/or the
termination of his employment with Safeco, other than normal exclusions for
indemnification pursuant to any policies of insurance and/or the provisions of
the Safeco’s By-laws or Articles of Incorporation.

 

6.2 Termination by Employee

 

In the case of the termination of Employee’s employment by Employee, Employee
shall not be entitled to any payments hereunder, other than those set forth in
clause (b) of subsection 6.1 above.

 

6.3 Procedures Regarding Termination for Cause

 

No termination of Employee’s employment by Safeco for Cause shall be effective
unless the provisions of this Section 6.3 shall have been complied with.
Employee shall be given written notice by the Board of Directors of the
intention to terminate him for Cause, such notice (i) to state in detail the
particular circumstances that constitute the grounds on which the proposed
termination for Cause is based and (ii) to be given no later than 60 days after
the Board of Directors first learns of such circumstances. At the sole
discretion of the Board of Directors, Employee may be placed on paid
administrative leave and relieved of all employment responsibilities upon
issuance of the notice. Employee shall have 15 days after receiving such notice
in which to cure such grounds, to the extent such cure is possible. If he fails
to cure such grounds, Employee shall then be entitled to a hearing before the
Board of Directors. Such hearing shall be held within 20 days of his receiving
such notice, provided that he requests such hearing within 15 days of receiving
such notice. If, within five days following such hearing, the Board of Directors
gives written notice to Employee confirming that, in the judgment of at least

 

-5-



--------------------------------------------------------------------------------

two-thirds of the members of the Board of Directors (excluding Employee), Cause
for terminating his employment on the basis set forth in the original notice
exists, his employment with Safeco shall thereupon be terminated for Cause.

 

6.4 Termination in Connection With a Change in Control

 

Safeco and Employee previously executed a Change in Control Severance Agreement
(the “Change in Control Agreement”), a true and correct copy of which is
attached hereto as Exhibit A. In circumstances constituting a Change in Control,
as defined in the Change in Control Agreement, Employee’s rights upon
termination of employment will be governed by the terms of the Change in Control
Agreement, and this Section 6 will be null and void.

 

6.5 Payment Schedule

 

All payments under this Section 6 shall be made to Employee at the same interval
as payments of salary were made to Employee immediately prior to termination.

 

6.6 Cause

 

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” shall include, without limitation, the occurrence of one
or more of the following events:

 

(a) Failure or refusal to carry out the lawful duties of Employee described in
Section 1 of this Agreement or any directions of the Board of Directors of
Safeco or any committee of the Board, which directions are reasonably consistent
with the duties herein set forth to be performed by Employee (other than as a
result of illness, accident, or other physical or mental incapacity), provided
that (i) a demand for performance of services has been delivered to Employee in
writing by or on behalf of the Board of Directors of the Company subsequent to
the completion of the procedures set forth in Section 6.3 identifying the manner
in which such Board of Directors believes that Employee has failed to perform
and (ii) Employee has thereafter failed to remedy such failure to perform;

 

(b) Violation by Employee of a state or federal criminal law involving the
commission of a crime against Safeco or a felony involving moral turpitude or a
violation of 18 U.S.C. § 1033 (unless the action constituting such violation was
taken with the advice of counsel which may include the general counsel of
Safeco), including the entry of a guilty or nolo contendere plea;

 

(c) Conduct by Employee that constitutes willful gross neglect or willful gross
misconduct in carrying out his duties, resulting, in either case, in material
harm to Safeco, monetarily or otherwise, unless Employee reasonably believed in
good faith that such act or non-act was in or not opposed to the best interests
of Safeco; or

 

(d) Current use by Employee of illegal substances; deception, fraud,
misrepresentation or dishonesty by Employee; any incident materially
compromising Employee’s reputation or ability to represent Safeco with the
public.

 

-6-



--------------------------------------------------------------------------------

7. NONCOMPETITION AND NONSOLICITATION

 

7.1 Applicability

 

This Section 7 shall survive the termination of Employee’s employment with
Safeco.

 

7.2 Scope of Competition

 

If Employee’s employment with Safeco terminates on or prior to December 31,
2008, Employee agrees that he will not, directly or indirectly, during his
employment and for a period of 1 year from the date on which his employment with
Safeco terminates for any reason, or this Agreement expires, be employed by,
consult with, be a director of or otherwise perform services for, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of or be connected with, in any manner, any Competitor. If Employee’s
employment with Safeco terminates after December 31, 2008 for any reason, the
term of Employee’s non-competition obligations described above will increase
from 1 year to 3 years. A “Competitor” shall include any entity which, directly
or indirectly, competes with Safeco or produces, markets, distributes or
otherwise derives benefit from the production, marketing or distribution of
products or services which compete with products then produced or services then
being provided or marketed, by Safeco or the feasibility for production of which
Safeco is then actually studying, or which is preparing to market or is
developing products or services that will be in competition with the products or
services then produced or being studied or developed by Safeco, in each case
within the geographical area of the United States, unless released from such
obligation in writing by Safeco’s Board of Directors. Employee shall be deemed
to be related to or connected with a Competitor if such Competitor is (a) a
partnership in which he is a general or limited partner or employee, (b) a
corporation or association of which he is a shareholder, officer, employee or
director, or (c) a partnership, corporation or association of which he is a
member, consultant or agent; provided, however, that nothing in this Agreement
shall prevent the purchase or ownership by Employee of shares which constitute
less than one percent of the outstanding equity securities of a publicly or
privately held corporation, if Employee had no other relationship with such
corporation.

 

7.3 Scope of Nonsolicitation

 

Employee shall not directly or indirectly solicit, influence or entice, or
attempt to solicit, influence or entice, any employee or consultant of Safeco to
cease his or her relationship with Safeco or solicit, influence, entice or in
any way divert any customer, distributor, partner, joint venturer or supplier of
Safeco to do business or in any way become associated with any Competitor. This
Section 7.3 shall apply during the time periods and geographical area described
in Section 7.2.

 

7.4 Assignment of Intellectual Property

 

All concepts, designs, machines, devices, uses, processes, technology, trade
secrets, works of authorship, customer lists, plans, embodiments, inventions,
improvements or related work product (collectively “Intellectual Property”)
which Employee develops, conceives or first

 

-7-



--------------------------------------------------------------------------------

reduces to practice during the term of his employment hereunder or within one
year after the termination of his employment hereunder or the expiration of this
Agreement, whether working alone or with others, shall be the sole and exclusive
property of Safeco, together with any and all Intellectual Property rights,
including, without limitation, patent or copyright rights, related thereto, and
Employee hereby assigns to Safeco all of such Intellectual Property.
“Intellectual Property” shall include only such concepts, designs, machines,
devices, uses, processes, technology, trade secrets, customer lists, plans,
embodiments, inventions, improvements and work product which (a) relate to
Employee’s performance of services under this Agreement, to Safeco’s field of
business or to Safeco’s actual or demonstrably anticipated research or
development, whether or not developed, conceived or first reduced to practice
during normal business hours or with the use of any equipment, supplies,
facilities or trade secret information or other resource of Safeco or (b) are
developed in whole or in part on Safeco’s time or developed using Safeco’s
equipment, supplies, facilities or trade secret information, or other resources
of Safeco, whether or not the work product relates to Safeco’s field of business
or Safeco’s actual or demonstrably anticipated research.

 

7.5 Disclosure and Protection of Inventions

 

Employee shall disclose in writing all concepts, designs, processes, technology,
plans, embodiments, inventions or improvements constituting Intellectual
Property to Safeco promptly after its or their development. At Safeco’s request
and at Safeco’s expense, Employee will assist Safeco or its designee in efforts
to protect all rights relating to such Intellectual Property. Such assistance
may include, without limitation, the following: (a) making application in the
United States and in foreign countries for a patent or copyright on any work
products specified by Safeco; (b) executing documents of assignment to Safeco or
its designee of all of Employee’s right, title and interest in and to any work
product and related intellectual property rights; and (c) taking such additional
action (including, without limitation, the execution and delivery of documents)
to perfect, evidence or vest in Safeco or its designee all right, title and
interest in and to any Intellectual Property and any rights related thereto.

 

7.6 Nondisclosure; Return of Materials

 

During the Term and following termination of Employee’s employment with Safeco,
Employee will not disclose (except as required by his duties to Safeco) any
concept, design, process, technology, trade secret, customer list, plan,
embodiment, or invention, any other Intellectual Property or any other
confidential information, whether patentable or not, of Safeco of which Employee
becomes informed or aware during his employment, whether or not developed by
Employee. In the event of the termination of his employment with Safeco or the
expiration of this Agreement, Employee will return all documents, data and other
materials of whatever nature, including, without limitation, drawings,
specifications, research, reports, embodiments, software and manuals to Safeco
which pertain to his employment with Safeco or to any Intellectual Property and
shall not retain or cause or allow any third party to retain photocopies or
other reproductions of the foregoing.

 

-8-



--------------------------------------------------------------------------------

7.7 Equitable Relief

 

Employee acknowledges that the provisions of this Section 7 are essential to
Safeco, that Safeco would not enter into this Agreement if it did not include
this Section 7 and that damages sustained by Safeco as a result of a breach of
this Section 7 cannot be adequately remedied by damages, and Employee agrees
that Safeco, notwithstanding any other provision of this Agreement, including,
without limitation, Section 13 hereof, and in addition to any other remedy it
may have under this Agreement or at law, shall be entitled to injunctive and
other equitable relief to prevent or curtail any breach of any provision of this
Agreement, including, without limitation, this Section 7.

 

7.8 Effect of Violation

 

Employee and Safeco acknowledge and agree that additional consideration has been
given for Employee entering into this Section 7, such additional consideration
including, without limitation, certain provisions for termination payments
pursuant to Section 6 of this Agreement. Violation by Employee of this Section 7
shall relieve Safeco of any obligation it may have to make such termination
payments, but shall not relieve Employee of his obligations, as required
hereunder, not to compete.

 

7.9 Definition of Safeco

 

For purposes of subsection 7.2 and subsection 7.3 hereof, “Safeco” shall include
all subsidiaries of Safeco, Safeco’s and any business ventures in which Safeco,
its subsidiaries may participate.

 

8. REPRESENTATIONS AND WARRANTIES

 

In order to induce Safeco to enter into this Agreement, Employee represents and
warrants to Safeco as follows:

 

8.1 No Violation of Other Agreements

 

Neither the execution nor the performance of this Agreement by Employee will
violate or conflict in any way with any other agreement by which Employee may be
bound, or with any other duties imposed upon Employee by corporate or other
statutory or common law.

 

8.2 Patents, Etc.

 

Employee has prepared and attached hereto as Schedule 1 a list of all
inventions, patent applications and patents made or conceived by Executive prior
to the date hereof, which are subject to prior agreement or which Employee
desires to exclude from this Agreement, or, if no such list is attached,
Employee hereby represents and warrants to Safeco that there are no such
inventions, patent applications or patents.

 

-9-



--------------------------------------------------------------------------------

9. INDEMNIFICATION

 

Employee shall be indemnified by Safeco to the extent permitted by applicable
law and as provided by Article XII of Safeco’s Bylaws.

 

10. FORM OF NOTICE

 

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, at the address set forth below or at such other address as
may hereafter be designated by notice given in compliance with the terms hereof:

 

If to Employee:    Michael S. McGavick      [such address as may appear in the
personnel      records of Safeco or such other address as      Employee may
specify in writing] If to Safeco:    Secretary      Safeco Corporation     
Safeco Plaza      Seattle, WA 98185 Copy to:    General Counsel      Safeco
Corporation      Safeco Plaza      Seattle, Washington 98185

 

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

 

11. ASSIGNMENT

 

This Agreement is personal to Employee and shall not be assignable by Employee.
Subject to the provisions of Section 6.5 and Section 6.6 of this Agreement,
Safeco may assign its rights hereunder to (a) any corporation resulting from any
merger, consolidation or other reorganization to which Safeco is a party or (b)
any corporation, partnership, association or other person to which Safeco may
transfer all or substantially all of the assets and business of Safeco existing
at such time. All of the terms and provisions of this Agreement shall be binding
upon and shall inure to the benefit of and be enforceable by the parties hereto
and their respective successors and permitted assigns.

 

12. WAIVERS

 

No delay or failure by either party in exercising, protecting or enforcing any
of its or his rights, titles, interests or remedies under this Agreement, and no
course of dealing or

 

-10-



--------------------------------------------------------------------------------

performance with respect thereto, shall constitute a waiver. The express waiver
by a party of any right, title, interest or remedy in a particular instance or
circumstance shall not constitute a waiver thereof in any other instance or
circumstance. All rights and remedies shall be cumulative and not exclusive of
any other rights or remedies.

 

13. ARBITRATION

 

Subject to the provisions of Section 7.7 of this Agreement, any controversies or
claims arising out of or relating to this Agreement shall be fully and finally
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect (the “AAA Rules”), conducted
by one arbitrator either mutually agreed upon by Safeco and Employee or chosen
in accordance with the AAA Rules, except that the parties thereto shall have any
right to discovery as would be permitted by the Federal Rules of Civil Procedure
for a period of 90 days following the commencement of such arbitration and the
arbitrator thereof shall resolve any dispute which arises in connection with
such discovery. The prevailing party shall be entitled to costs, expenses and
reasonable attorneys’ fees, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

 

14. AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party, shall in
any event be effective unless the same shall be in writing, specifically
identifying this Agreement and the provision intended to be amended, modified,
waived, terminated or discharged and signed by Safeco and Employee, and each
such amendment, modification, waiver, termination or discharge shall be
effective only in the specific instance and for the specific purpose for which
given. No provision of this Agreement shall be varied, contradicted or explained
by any oral agreement, course of dealing or performance or any other matter not
set forth in an agreement in writing and signed by Safeco and Employee.

 

15. APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the state of Washington, without regard to any
rules governing conflicts of laws.

 

16. SEVERABILITY

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

-11-



--------------------------------------------------------------------------------

17. HEADINGS

 

All headings used are for convenience only and shall not in any way affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

18. COUNTERPARTS

 

This Agreement, and any amendment or modification entered into pursuant to
Section 14 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.

 

19. ENTIRE AGREEMENT

 

This Agreement on and as of the date hereof constitutes the entire agreement
between Safeco and Employee with respect to the subject matter hereof and all
prior or contemporaneous oral or written communications, understandings or
agreements between Safeco and Employee with respect to such subject matter are
hereby superseded and nullified in their entireties.

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

/s/ Michael S. McGavick

--------------------------------------------------------------------------------

Michael S. McGavick Safeco Corporation By  

/s/ Robert S. Cline

--------------------------------------------------------------------------------

    Robert S. Cline     Lead Director

 

-12-



--------------------------------------------------------------------------------

SCHEDULE 1

 

None.